Citation Nr: 1330958	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from October 1984 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, declining to reopen the issues currently on appeal.  

A paperless electronic file (Virtual VA) is also associated with the Veteran's case.  A review of the documents associated with this system reveals them to be duplicative of evidence already associated with the Veteran's physical claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1999 rating decision declining to reopen the claim of entitlement to service connection for a left knee disability was not appealed and is final.  

2.  Evidence received since the May 1999 rating decision is not material, in that it does not relate to an unestablished fact necessary to substantiate the merits of the claim and it does not raise a reasonable possibility of substantiating the claim.  

3.  The July 1993 rating decision denying the claim of entitlement to service connection for bilateral hearing loss was not appealed and is final.  

4.  Evidence received since the July 1993 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the merits of the claim, and raises at least a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The May 1999 rating decision declining to reopen the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received and the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The July 1993 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, a notice letter provided to the Veteran in January 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim of service connection for a left knee disability was previously denied.  This same information regarding bilateral hearing loss was provided to the Veteran in a letter dated September 2008.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  This notice was provided to the Veteran prior to the initial adjudication of his claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, private treatment records and records from the Social Security Administration (SSA) have also been associated with the Veteran's claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Left Knee Disability

The Veteran's left knee disability was last denied in a May 1999 rating decision.  The claim was denied for failure to submit new and material evidence.  Specifically, the Veteran's claim was denied because the evidence of record still failed to reflect that the Veteran's in-service left knee sprain was related to any current left knee disability.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact necessary to raise a reasonable possibility of substantiating the Veteran's claim.  

With that having been said, the Board finds that the evidence submitted since May 1999, while new, is not material to the Veteran's claim.  At the time of the denial in May 1999, the record contained service treatment records reflecting an in-service fall.  The Veteran was diagnosed with a left knee sprain.  The record also contained numerous allegations from the Veteran regarding the onset of his left knee disability.  There were also a number of private treatment records reflecting multiple post-service injuries to the left knee.  Finally, there was a December 1998 statement from a private physician with the initials J.E.M. in which it was noted that the Veteran reported injuring his left knee in service while training in a tanker core.  Dr. M suggested that the arthroscopic findings and subsequent reinjuries to the left knee are the result of continuing sequelae from the left knee injury sustained while in the military.  

Since May 1999, copies of the private treatment records noted above have been resubmitted.  Additional private records have also been provided, including a December 1998 record from Dr. M in which it was noted that the Veteran again injured his left knee two weeks earlier while walking on uneven ground.  A December 2007 magnetic resonance image (MRI) report was also added to the record.  This report reflects that the left knee was deemed to be completely normal.  A January 2008 treatment record also reflects a diagnosis of osteoarthritis of the left knee.  While this evidence is new, it is in no way material to the Veteran's claim.  The fact that the Veteran has post-service knee injuries and diagnoses was well-established at the time of the previous denial in May 1999.  None of these records provide evidence relating the Veteran's current left knee symptomatology to military service.  

A number of lay statements from individuals purporting to know the Veteran have also been incorporated into the record.  However, these statements refer only to hearing loss and make no mention of a left knee injury or disability.  As such, they are immaterial to the Veteran's left knee claim.  

Records from SSA have also been associated with the Veteran's claims file.  However, these records do not raise a reasonable possibility of substantiating the claim for a left knee disability.  They merely reflect a history of post-service knee injuries and complaints.  Again, this was well-established at the time of the May 1999 rating decision.  As such, this evidence is not material.  

Finally, a copy of Dr. M's December 1998 statement was also resubmitted to VA.  This evidence is not new, however, as it was already of record at the time of the last final denied.  

In summary, much of the evidence submitted since the May 1999 rating decision is not new in that it is duplicative of evidence previously of record at the time of the last final denial.  What new evidence has been submitted does not relate to an unestablished fact necessary to raise a reasonable possibility of substantiating the claim.  The evidence continues to show post-service complaints involving the left knee.  However, it fails to relate a current disability to military service.  As such, the evidence is not material.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a left knee disability is not reopened.

Bilateral Hearing Loss

The Veteran was previously denied service connection for bilateral hearing loss in a July 1993 rating decision.  This condition was denied because there was no evidence of hearing loss incurred in service and because an evaluation performed in March 1992 revealed the Veteran's hearing to be normal.  As such, for the evidence to be material in this case, it should address one of these unestablished facts or raise a reasonable possibility of substantiating the Veteran's claim.  

With that having been said, the Board finds that both new and material evidence has been associated with the record since the previous final denial of July 1993.  At the time of the previous denial, the record contained the Veteran's service treatment records.  These failed to reflect a hearing loss disability during military service.  The record also contained a private audiological record dated March 1992 in which it was determined that the Veteran's hearing was well within normal limits.  

Since July 1993, several audiological reports and statements prepared by an audiologist with the initials A.S. have been incorporated into the evidence of record.  These indicate that the Veteran now does in fact suffer from a hearing loss disability - directly relating to a reason for why the Veteran's claim was previously denied.  As such, this evidence is both new and material.  

In addition, the Veteran underwent a VA audiometric examination in January 2010.  The VA audiologist confirmed that the Veteran suffered from bilateral sensorineural hearing loss.  In addition, the examiner indicated that he could not offer an opinion as to the etiology of the Veteran's hearing loss without resorting to mere speculation, as there was no information on hearing at separation and no information on any type of acoustic trauma while in service.  This at least suggests a possibility of in-service origin, as the examiner was unwilling to provide a negative opinion.  As such, this evidence is material to the claim as well.  

Finally, a number of lay statements from individuals purporting to know the Veteran have also been associated with the claims file.  These speak directly to the severity and history of the Veteran's hearing impairment.  As such, these statements are material as well.  

Since evidence that is both new and material has been associated with the claims file since July 1993, the claim of entitlement to service connection for bilateral hearing loss is reopened.  




ORDER

The claim of entitlement to service connection for a left knee disability is not reopened.  

The claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed above, the Veteran was afforded a VA audiometric examination in January 2010.  However, another VA audiometric examination is required in this case, as the opinion offered in January 2010 is not sufficient for appellate review.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Specifically, the January 2010 VA examiner indicated that an opinion could not be offered as to the etiology of the Veteran's hearing loss without resorting to mere speculation.  In reaching this opinion, the examiner not only discussed the Veteran's reported noise exposure during his just over one month of military service, but he referenced the Veteran's service with the Kentucky National Guard for several years after military service.  It is unclear if this reported (and unverified) National Guard service impacted the examiner's opinion.  

In addition, the examiner made no mention of the post-service audiometric findings dating back to at least March 1992.  This evidence would appear relevant to the Veteran's claim and it should be considered and discussed by the audiologist assigned to this case.  

Since the Veteran has alleged service in the Kentucky National Guard, all reasonable steps should be obtained to obtain copies of these records, as they may show evidence of noise exposure or an injury.  Active Duty for Training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  See 38 U.S.C.A. § 101(22).  Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  See 38 U.S.C.A. § 101(23).  Service connection may be granted for injury or disease incurred while on ACDUTRA, while service connection may be granted for injuries incurred during INACDUTRA, but not for diseases other than myocardial infarction, cardiac arrest or cerebrovascular accident.  See 38 U.S.C.A. § 101(24).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify the unit he served with while in the Kentucky National Guard.  He should also be asked to identify the dates of service with the Kentucky National Guard.  If the Veteran responds, all reasonable steps should be undertaken to obtain copies of the Veteran's National Guard records.  If these records cannot be located or obtained, then this fact should be noted in the claims file along with a discussion of the steps taken in an attempt to obtain these records.  

2.  After completion of the above, the Veteran should be scheduled for a VA audiometric examination.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, including audiometric testing and Maryland CNC speech testing, and opine as to whether it is at least as likely as not that the Veteran's current hearing loss disability manifested during, or as a result of, active military service, or, any injury reflected during a period of inactive duty with the National Guard (assuming any such records are obtained).  

The examiner must provide a complete rationale for all opinions offered.  The examiner must also discuss and consider the lay assertions of the Veteran when formulating an opinion, and the examination report should reflect review of prior audiometric reports dating back to at least March 1992.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


